                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE


 KAYLA GORE, et al.,

                          Plaintiffs,

                    v.                                           No. 3:19-CV-00328

 WILLIAM BYRON LEE, et al.,

                          Defendants.


                         JOINT CASE RESOLUTION STATUS REPORT

       Pursuant to the Court’s Initial Case Management Order dated July 1, 2019 (Dkt. 36), the

parties hereby provide the following update on their efforts to resolve the case and the conduct of

discovery.

       1.      On September 20, 2019, Plaintiffs served on Defendants their first set of requests

for production of documents, requests for admissions, and interrogatories.

       2.      On October 2, 2019, Plaintiffs provided Defendants with a settlement proposal that

would resolve all claims in this case.

       3.      On October 21, 2019, Defendants declined Plaintiffs’ settlement proposal and

indicated they were not in a position to provide Plaintiffs with a counterproposal at this time.

       Dated this 22nd of October, 2019.

  FOR DEFENDANTS:                                FOR PLAINTIFFS:

  HERBERT H. SLATERY III                         /s/ John Winemiller
  Attorney General and Reporter                  John T. Winemiller
                                                 MERCHANT & GOULD
  /s/ Dianna Baker Shew                          9717 Cogdill Road, Suite 101
  DIANNA BAKER SHEW BPR 012793                   Knoxville, TN 37932
  Senior Assistant Attorney General              Phone: (865) 380-5960
  (615) 532-1969                                 Facsimile: (612) 332-9081
  dianna.shew@ag.tn.gov                          JWinemiller@merchantgould.com

                                                 1

    Case 3:19-cv-00328 Document 46 Filed 10/22/19 Page 1 of 3 PageID #: 293
COUNSEL FOR PLAINTIFFS (continued):

Stuart C. Plunkett*                            /s/ Omar Gonzalez-Pagan
BAKER BOTTS L.L.P.                             Omar Gonzalez-Pagan*
101 California Street, Suite 3600              LAMBDA LEGAL DEFENSE AND
San Francisco, CA 94111                            EDUCATION FUND, INC.
Phone: (415) 291-6200                          120 Wall Street, 19th Floor
Facsimile: (415) 291-6300                      New York, NY 10005-3919
stuart.plunkett@bakerbotts.com                 Telephone: (212) 809-8585
                                               Facsimile: (212) 809-0055
Maddy Dwertman*                                ogonzalez-pagan@lambdalegal.org
BAKER BOTTS L.L.P.
98 San Jacinto Boulevard, Suite 1500           Tara L. Borelli*
Austin, TX 78701-4078                          LAMBDA LEGAL DEFENSE AND
Phone: (512) 322-2500                             EDUCATION FUND, INC.
Facsimile: (512) 322-2501                      730 Peachtree Street NE, Suite 640
maddy.dwertman@bakerbotts.com                  Atlanta, GA 30318-1210
                                               Telephone: (404) 897-1880
Brandt Thomas Roessler*                        Facsimile: (404) 897-1884
BAKER BOTTS L.L.P.                             tborelli@lambdalegal.org
30 Rockefeller Plaza
New York, NY 10112-4498                        Sasha Buchert*
Phone (212) 408-2500                           LAMBDA LEGAL DEFENSE AND
Facsimile: (212) 408-2501                         EDUCATION FUND, INC.
brandt.roessler@bakerbotts.com                 1776 K Street NW, Suite 722
                                               Washington, DC 20006
Kathryn S. Christopherson*                     Telephone: (202) 804-6245
BAKER BOTTS L.L.P.                             sbuchert@lambdalegal.org
1001 Page Mill Rd., Bldg. One, Suite 200
Palo Alto, CA 94304-1007                       * Admitted pro hac vice
Phone: (650) 739-7500
Facsimile: (650) 739-7699
kathryn.christopherson@bakerbotts.com

COUNSEL FOR DEFENDANTS (continued):

NICHOLAS R. BARRY BPR 031963
Assistant Attorney General
(615) 741-8726
nick.barry@ag.tn.gov
SARA E. SEDGWICK BPR 004336
Senior Assistant Attorney General
(615) 532-2589
Sara.Sedgwick@ag.tn.gov
P.O. Box 20207
Nashville, TN 37202


                                           2

   Case 3:19-cv-00328 Document 46 Filed 10/22/19 Page 2 of 3 PageID #: 294
                               CERTIFICATE OF SERVICE

       I hereby certify that, on October 22, 2019, a true and complete copy of the foregoing was

served, in compliance with the Federal Rules of Civil Procedure, to the parties listed below by

electronic mail.

 Dianna Baker Shew
 Assistant Attorney General
 (615) 532-1969
 Dianna.Shew@ag.tn.gov

 Nicholas R. Barry
 Assistant Attorney General
 (615) 741-8726
 Nick.Barry@ag.tn.gov

 Sara E. Sedgwick
 Senior Assistant Attorney General
 (615) 532-2589
 Sara.Sedgwick@ag.tn.gov

 Counsel for Defendants


                                                   /s/ Omar Gonzalez-Pagan
                                                   Omar Gonzalez-Pagan




                                               3

    Case 3:19-cv-00328 Document 46 Filed 10/22/19 Page 3 of 3 PageID #: 295
